 

Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This Third Amendment to Credit Agreement (this “Amendment”) is made as of
November 6, 2020 by and among Accolade, Inc. (“Borrower”), MD Insider, Inc., the
financial institutions signatory hereto (the “Lenders”) and Comerica Bank, as
agent for the Lenders (in such capacity, “Agent”).

 

RECITALS

 

A.                 Borrower, Agent and Lenders entered into that certain Credit
Agreement, dated as of July 19, 2019 (as amended or otherwise modified from time
to time, the “Credit Agreement”).

 

B.                 Borrower has requested that Agent and the Lenders make
certain amendments to the Credit Agreement, all as set forth herein and Agent
and the Lenders are willing to do so, but only on the terms and conditions set
forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Borrower, Agent and the Lenders agree as follows:

 

1.The following definitions in Section 1.1 of the Credit Agreement are amended
and restated as follows:

 

“Revolving Credit Aggregate Commitment” shall mean Eighty Million Dollars
($80,000,000.00), subject to increases pursuant to Section 2.12 hereof up to the
Revolving Credit Optional Increase Amount, and subject to reduction or
termination under Section 2.11 or 9.2 hereof.

 

“Revolving Credit Optional Increase Amount” shall mean an amount equal to $0.

 

2.The following is added as new subsection (m) to Section 8.4 of the Credit
Agreement:

 

“(m) sales or transfers of any of its Equity Interests pursuant to any follow-on
public offering on the Nasdaq Global Select Market, as long as such sales or
transfers do not result in a Change of Control.”

 

3.Annex II attached to the Credit Agreement is amended, restated and replaced by
Annex II to this Amendment.

 

4.The Revolving Credit Aggregate Commitment shall be increased concurrently with
this Amendment pursuant to the exercise by the Borrower of its rights under
Section 2.12 of the Credit Agreement (“Revolving Credit Aggregate Commitment
Increase”). The parties hereto acknowledge and agree that after giving effect to
the this Amendment, (a) the definitions of Revolving Credit Aggregate Commitment
and Revolving Credit Optional Increase Amount shall be as defined in Section 1
above, and (b) each Revolving Credit Lender shall (i) have Revolving Credit
Percentages equal to the applicable percentages set forth in new Annex II
attached hereto, which shall amend, restate and replace Annex II in the Credit
Agreement as in effect immediately prior to the Third Amendment Effective Date,
and (ii) hold Revolving Credit Advances outstanding on the Third Amendment
Effective Date in their respective Revolving Credit Percentages. To facilitate
the foregoing, each Lender which as a result of the adjustments of Revolving
Credit Percentages evidenced by Annex II hereto is to hold a greater principal
amount of Revolving Credit Advances outstanding than such Lender had outstanding
immediately prior to the Third Amendment Effective Date, shall deliver to the
Agent immediately available funds to cover its Revolving Credit Percentage of
any outstanding Revolving Credit Advances (and the Agent shall, to the extent of
the funds so received, disburse funds to each Lender which, as a result of the
adjustment of the Revolving Credit Percentages, is to have a lesser principal
amount of the Revolving Credit Advances outstanding than such Lender had prior
to the Third Amendment Effective Date); provided, however that any interest and
fees accrued to the Third Amendment Effective Date shall be distributed to the
Lenders in accordance with their respective Revolving Credit Percentages prior
to the Third Amendment Effective Date.

 



1 

 

 

5.This Amendment shall become effective (according to the terms hereof) on the
date (the “Third Amendment Effective Date”) that the following conditions have
been fully satisfied by Borrower:

 

(a)Agent shall have received via facsimile or PDF (followed by the reasonably
prompt delivery of original signatures after the Third Amendment Effective Date)
counterpart originals of this Amendment, in each case duly executed and
delivered by Agent, Borrower and the Lenders.

 

(b)Agent shall have received replacement Revolving Credit Notes for each
Revolving Credit Lender, duly executed and delivered by Borrower, in form
reasonably satisfactory to Agent.

 

(c)Agent shall have received payment of all fees and out of pocket expenses
incurred in connection with this Amendment (including, without limitation, legal
fees, and the fee set forth in Section 6 below).

 

(d)The conditions set forth in Section 2.12 of the Credit Agreement shall be
satisfied by Borrower or shall have been waived by Agent and the Lenders.

 

6.In consideration of this Amendment, Borrower shall pay to Agent, an upfront
fee of $40,000 in respect of the Revolving Credit Aggregate Commitment Increase,
to be distributed by the Agent to the Lenders (including Comerica Bank) who have
approved, executed and delivered a commitment increase as part of this
Amendment, payable on their respective Percentages of the aggregate increase in
such Lender’s Revolving Credit Commitment Amount pursuant to this Amendment,
which fee shall be earned, due and payable on the Third Amendment Effective
Date.

 

7.Borrower hereby certifies to the Agent and the Lenders as of the Third
Amendment Effective Date that (a) execution and delivery of this Amendment and
the performance by each of the Credit Parties of its obligations under the
Credit Agreement as amended hereby (herein, as so amended, the “Amended Credit
Agreement”) are within such undersigned’s powers, have been duly authorized, are
not in contravention of law or the terms of its articles of incorporation or
bylaws or other organic documents of the parties thereto, as applicable, and
except as have been previously obtained do not require the consent or approval,
material to the amendments contemplated in this Amendment, of any governmental
body, agency or authority, and the Amended Credit Agreement will constitute the
valid and binding obligations of such undersigned parties enforceable in
accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law), (b) the representations and warranties set forth in Article 6 of the
Amended Credit Agreement are true and correct in all material respects on and as
of the Third Amendment Effective Date (except to the extent such representations
specifically relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date), (c) there have been no changes to any Credit Party’s constitutional
documents since August 21, 2020, and (d) on and as of the Third Amendment
Effective Date, after giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.

 



2 

 

 

8.Except as specifically set forth above, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants), any of the Notes issued thereunder or any of the other
Loan Documents. Nor shall this Amendment constitute a waiver or release by the
Agent or the Lenders of any right, remedy, Default or Event of Default under or
a consent to any transaction not meeting the terms and conditions of the Credit
Agreement, any of the Notes issued thereunder or any of the other Loan
Documents. Furthermore, this Amendment shall not affect in any manner whatsoever
any rights or remedies of the Lenders with respect to any other non-compliance
by Borrower with the Credit Agreement or the other Loan Documents, whether in
the nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

 

9.MD Insider, Inc., party to that certain Guaranty, dated as of September 17,
2019 (the “Guaranty”) hereby ratifies and confirms its obligations under the
Amended Credit Agreement and the applicable Guaranty, and agrees that the
Guaranty remains in full force and effect after giving effect to the
effectiveness of this Amendment, subject to no setoff, defense or counterclaim.
MD Insider, Inc. confirms that this reaffirmation is not required by the terms
of the Guaranty and need not be obtained in connection with any prior or future
amendments or extensions of additional credit to Borrower.

 

10.Borrower and each other Credit Party hereby acknowledges and agrees that this
Amendment and the amendments contained herein do not constitute any course of
dealing or other basis for altering any obligation of Borrower, any other Credit
Party, or any other party or any right, privilege or remedy of the Lenders under
the Credit Agreement, any other Loan Document, any other agreement or document,
or any contract or instrument.

 

11.Except as specifically defined to the contrary herein, capitalized terms used
in this Amendment shall have the meanings set forth in the Credit Agreement.

 

12.This Amendment is a Loan Document.

 

13.This Amendment may be executed in counterparts in accordance with Section
13.9 of the Credit Agreement.

 

14.AS FURTHER CONSIDERATION FOR THE AGREEMENTS AND UNDERSTANDINGS HEREIN, EACH
OF THE CREDIT PARTIES HEREBY RELEASES AGENT, EACH LENDER, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, AFFILIATES,
SUBSIDIARIES, SUCCESSORS AND ASSIGNS FROM ANY LIABILITY, CLAIM, RIGHT OR CAUSE
OF ACTION WHICH NOW EXISTS, OR HEREAFTER ARISES, WHETHER KNOWN OR UNKNOWN,
ARISING FROM OR IN ANY WAY RELATED TO FACTS IN EXISTENCE AS OF THE DATE HEREOF.
BY WAY OF EXAMPLE AND NOT LIMITATION, THE FOREGOING INCLUDES ANY CLAIMS IN ANY
WAY RELATED TO ACTIONS TAKEN OR OMITTED TO BE TAKEN BY AGENT OR ANY LENDER UNDER
THE LOAN DOCUMENTS, THE BUSINESS RELATIONSHIP WITH AGENT AND/OR ANY LENDER AND
ALL OTHER OBLIGATIONS OF ANY NATURE OR UNDERSTANDINGS (ACTUAL OR ALLEGED), ANY
BANKING RELATIONSHIPS THAT ANY CREDIT PARTY HAS OR MAY HAVE HAD WITH AGENT OR
ANY LENDER AT ANY TIME AND FOR ANY REASON.

 



3 

 

 

It is understood by each of the Credit Parties and it is each Credit Party’s
intention that the release set forth in the preceding paragraph (the “Release
Paragraph”) shall be effective as a full and final accord and satisfactory
release of each and every matter specifically referred to in the Release
Paragraph. In furtherance of this intention, each Credit Party acknowledges that
it is familiar with, and upon advice of counsel, does hereby waive, any and all
rights they may have or acquired under California Civil Code Section 1542, which
reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

15.This Amendment shall be construed in accordance with and governed by the laws
of the State of California.

 

4 

 

 

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK, as Administrative Agent and a Lender   By: /s/ Walter Weston  



  Walter Weston Its:Senior Vice President

 

[Signature Page to Third Amendment to Credit Agreement (17006066)]

 





 

 

WESTERN ALLIANCE BANK,
as Lender   By: /s/ Whitley Mayberry   Its: Relationship Manager  

 

[Signature Page to Third Amendment to Credit Agreement (17006066)]

 



 

 

 

ACCOLADE, INC.,
as Borrower

 

By: /s/ Stephen H. Barnes   Its: C.F.O.  

 

MD INSIDER, INC.,

 

By: /s/ Stephen H. Barnes   Its: President  

 

[Signature Page to Third Amendment to Credit Agreement (17006066)]

 



 

 

 

Annex II

 

Percentages and Allocations

 

Revolving Credit Facility

 

   REVOLVING   REVOLVING             CREDIT   CREDIT   WEIGHTED   TOTAL 
LENDERS  PERCENTAGE   ALLOCATIONS   PERCENTAGE   ALLOCATIONS  Comerica Bank 
 50%  $40,000,000.00    50%  $40,000,000.00  Western Alliance Bank   50% 
$40,000,000.00    50%  $40,000,000.00  TOTALS   100%  $80,000,000.00    100% 
$80,000,000.00 

 

[Signature Page to Third Amendment to Credit Agreement (17006066)]

 



 

 